Citation Nr: 9932785	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-25 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbosacral strain with spondylolisthesis 
L5-S1.

2.  Entitlement to a compensable disability rating for a 
bilateral foot disorder.

3.  Entitlement to a compensable disability rating for a left 
knee disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1993.

Service connection was granted for chronic lumbosacral 
strain, bilateral foot disorder (then diagnosed as pes 
planus), and a left knee disorder by an April 1993 rating 
decision.  All of these conditions were assigned 
noncompensable (zero percent) disability ratings, effective 
January 9, 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted a 10 percent disability rating for 
the chronic lumbosacral strain, and confirmed and continued 
the noncompensable ratings for the bilateral foot disorder 
and the left knee disorder.


FINDINGS OF FACT

1.  The veteran's back disorder with spondylolisthesis of L5-
S1 is productive of pain and no more than slight limitation 
of motion of the lumbosacral spine.

2.  The veteran's back disorder is not manifest by ankylosis, 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, or moderate 
symptoms of intervertebral disc syndrome with recurring 
attacks.

3.  There is no medical evidence that the veteran's bilateral 
foot disorder is manifest by bilateral weak feet, which are 
characterized by atrophy of the musculature, disturbed 
circulation and weakness; anterior metatarsalgia (Morton's 
disease); hallux valgus; hallux rigidus; hammer toe; or 
malunion or nonunion of the tarsal or metatarsal bones.

4.  Although the veteran's bilateral foot disorder is 
manifest by pain, the evidence on file shows that this has 
been relieved to a great extent by the use of orthotics.

5.  The most recent examination of the veteran's feet 
revealed no painful joint motion of either foot; no swelling, 
edema, or inflammation; and no skin or vascular changes.  
Further, the veteran was found to have full range of motion 
of the toes, normal gait with walking, and mild cavus 
deformity.

6.  The competent medical evidence tends to show that the 
veteran has slight impairment of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's chronic lumbosacral strain with 
spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295-5292 (1999).

2.  The criteria for a compensable disability rating for the 
veteran's bilateral foot disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276.

3.  The criteria for a disability rating of 10 percent for 
the veteran's left knee disorder has been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
back, bilateral foot, and left knee disabilities have all 
become more severe.  Therefore, his claim for an increased 
evaluation is well-grounded.  VA has accorded the veteran an 
examination in relation to this claim, and obtained medical 
records pertaining to the treatment he has received for these 
disabilities.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Lumbosacral Strain

Background.  Service connection was granted for chronic 
lumbosacral strain by an April 1993 rating decision.  At that 
time, it was noted that the service medical records showed 
that the veteran was treated in July 1992 for complaints of 
low back pain, with the pain radiating into his hip.  He was 
assessed with possible muscle strain.  Hip X-ray was 
negative.  Follow-up later in July 1992 diagnosed 
musculoskeletal muscle spasm.  Separation examination noted 
low back pain.  At the February 1993 VA medical examination, 
the veteran reported having occasional recurrent problems 
with pain in the left lower back region with occasional 
radiation of aching pain down the back of the left thigh.  He 
reported that he had never experienced any numbness in the 
leg, and did not report any right hip complaints.  Diagnosis 
following examination was chronic low back strain.  A 
noncompensable rating was assigned for the chronic 
lumbosacral strain, effective January 9, 1993.  

The veteran's claim for an increased disability rating for 
his chronic lumbosacral strain was received by the RO in 
November 1996.  At that time, he reported that his low back, 
among other things, had become worse since he was last rated 
in 1993.  He reported that his back hurt the most in the 
morning, and that he felt a stiffness.  Also, he stated that 
he felt a constant pain.  Moreover, he reported that his back 
disorder was causing many problems with his job.  For 
example, on prolonged sitting, standing, or walking, he 
experienced severe pain.  He stated that he could work all 
day and not feel pain, but by the next morning he could not 
even move.

The veteran underwent a VA examination on January 15, 1997.  
At this examination, the veteran reported that during service 
he developed some degree of discomfort in his left knee and 
back.  This pain gradually increased during his service 
years, and he was seen in sick call and given pain 
medication.  The examiner stated that, basically, the 
veteran's real problem was referable to his back, and that 
the veteran was enjoying general good health except for the 
problems with his back.  On examination, the examiner noted 
that the veteran walked and moved about in an entirely normal 
manner.  The examiner further noted that the veteran did not 
use a cane, crutch, or any other type of support.  
Examination of the back showed no significant abnormality.  
Moreover, the examiner stated that the veteran had "a very 
good range of back motion."  For example, the veteran was 
willing to demonstrate 70 degrees of forward flexion.  
Additionally, he could get up on his forefeet and rock back 
on his heels without any real problem.  Reflexes in the lower 
extremities were found to be equal and active.  Sensation was 
intact and circulation was normal.  The veteran was also 
found to have good, strong dorsiflexion of the toes.  
Straight leg raising was present to 70 degrees, which the 
examiner stated only caused the veteran very minimal 
discomfort in the low back area.  There was no muscle 
atrophy.  Both calves measured 14 inches in circumference, 
and both thighs measured 20 inches.  The examiner stated that 
there were no abnormal radicular findings as related to the 
back problems.  

X-rays were also taken of the lumbosacral spine in January 
1997.  These X-rays were compared to a previous study in 
February 1993, which revealed congenital anomaly of the right 
L5-S1 facet which was unchanged.  No other abnormalities were 
noted on the X-ray report.  However, the examiner commented 
that the X-rays of the back showed a very significant problem 
at L5-S1 with an enlarged degenerative facet down at the L5-
S1 level and anterior displacement of L5 on S1.  Also, there 
was very marked facet abnormalities related to L5-S1.  

Based on the foregoing, the examiner opined that the veteran 
had a very significant problem referable to the L5-S1 disc 
area.  The examiner stated that the veteran had 
spondylolisthesis of L5-S1 with anterior displacement of L5-
S1 and marked facet sclerotic changes involving the facets at 
L5-S1.  Also, the examiner opined that the veteran would 
benefit by back fusion of L5-S1.  The deformity of the lower 
back area was basically congenital in origin, but it would be 
hard to deny significant aggravation with routine military 
activities.  The examiner emphasized that the veteran 
indicated that he would consider surgery for his low back.

A disability evaluation report completed by K. Gillanders, 
D.C., reflects that the veteran was seen on January 20, 1997, 
for a number of problems, including lower back pain, foot 
pain and left knee pain.  His occupation was listed as 
electronics assembler.  The veteran reported that his job 
required him to do some repetitive bending at the waist, but 
nothing in excess of what he had done in the past.  The 
veteran did not feel that this bending was contributing to 
his present problem.  It was noted that the veteran took 
Motrin on an as needed basis to reduce the pain and 
discomfort in his low back, feet, and left knee.  It was also 
noted that X-rays had been supplied by the VA, including 
views of the back, feet, and left knee.  

On physical examination, the examiner noted that the veteran 
was generally well nourished and ambulated well, but had 
observable tenderness in his gait when he walked.  The 
examiner also noted that cranial nerves were checked 
serially, and found to be intact.  "Dorsolumbar" range of 
motion was as follows: flexion 90/90 degrees; extension 15/30 
degrees; right and left lateral flexion 15/20 degrees; right 
rotation 30/30 degrees; and left rotation 20/30 degrees.  The 
examiner noted that extension produced sharp centralized low 
back pain at the L5-S1 vertebral level.  Right lateral 
flexion produced sharp localized left lower back pain at the 
L5-S1 vertebral level.  Similarly, left lateral flexion 
produced sharp localized right lower back pain at the L5-S1 
level.  Right rotation produced a dully achy pain at the L5-
S1 vertebral level.  Additionally, left rotation produced 
sharp localized left lower back pain at the L5-S1 level.  The 
examiner found the veteran to have a normal tandem gait with 
a relatively normal shoulder height bilaterally.  It was 
noted that the veteran experienced palpable tenderness 
localized at the left L5-S1 facet joint that was measured as 
a "[2] increasing to a 3 out of 4."  Joint mobility was 
painful at the L5-S1 vertebral level with backward extension 
of the low back.  Furthermore, the examiner noted that the 
veteran had multiple active geographical trigger points of 
the left "quadratus lumborum" musculature just superior and 
lateral to the L5 vertebrae.  Muscle tone was +4/5, and was 
hypertonic on the left quadratus lumborum musculature.  The 
examiner also noted that, on stretching of the hamstrings, 
low back pain was produced at 40 degrees.  The examiner 
considered the hamstrings to be moderately taught and tight.  
Moreover, while the veteran was standing, low back extension, 
rotation, and lateral flexion were produced bilaterally, 
which the examiner stated was otherwise known as Kemp's 
testing.  This test produced left localized back pain at the 
L5-S1 level at +2/4.  The examiner also noted that the 
veteran had diminished knee jerk on the left.  All other 
reflexes of the lower extremities were brisk at +2 and were 
within normal limits.  The examiner found that the veteran 
was experiencing hypoesthesia of the left posterior upper 
thigh to just superior of the left posterior knee.  On review 
of the X-rays of the veteran's lumbosacral spine, the 
examiner stated that there was a Grade 1, possibly a Grade 2, 
spondylolisthesis or anterior slippage of the L5 vertebrae 
with respect to the sacrum.

Based on the foregoing, the examiner diagnosed, in part, mild 
to moderate spondylolisthesis/anterior slippage of the L5 
vertebrae with respect to the sacrum, causing anterior weight 
bearing and facet imbrication.  Furthermore, the examiner 
opined that, with all intents and purposes, he felt that the 
veteran's back pain was because of the spondylolisthesis of 
L5.  This caused the veteran to have low back pain because of 
increased weight bearing on the posterior facet joints.  The 
posterior facet joints were becoming inflamed, and causing 
localized back pain.  Moreover, the examiner opined that the 
veteran's spondylolisthesis had been aggravated by his period 
of active duty.

In a February 1997 statement, the veteran contended that the 
VA examination he received in January was inadequate.  The 
veteran stated, in part, that the only thing the examiner 
told him was that the back disorder would get worse, and that 
if they operated he would be off work for 4 to 6 months.

Private medical records were also received from a Dr. 
Aaronson, which covered the period from February to March 
1997.  Among other things, Dr. Aaronson noted that the 
veteran had positive low back scoliosis at T12-L1.

In a May 1997 rating decision, the RO assigned a compensable 
rating of 10 percent for the veteran's chronic lumbosacral 
strain with spondylolisthesis L5-S1, effective November 25, 
1996.  The RO noted that a 10 percent rating was assigned for 
painful or slightly limited motion of the lumbar spine, or 
demonstrable deformity of vertebral body from fracture with 
muscle spasm or limited motion.  

The veteran appealed the May 1997 rating decision to the 
Board.  In his July 1997 Substantive Appeal, the veteran 
contended that he deserved at least a 20 percent rating for 
his back disorder.  He also reiterated his contentions that 
the January 1997 VA examination was inadequate.  
Additionally, he reported that at times he had to call in ill 
from work when his back pain became constant.  

The veteran underwent a new VA examination in November 1997.  
Among other things, the examiner noted that the veteran's 
claims folder and been reviewed, and summarized the contents 
thereof.  At this examination, the veteran complained, in 
part, of chronic low back pain, more in the morning.  He also 
complained of morning symptoms, and that his back disorder 
was causing problems with his job.  It was noted that the 
veteran currently worked as a punch press operator.  Further, 
he complained of pain with prolonged standing and sitting, as 
well as heavy pushing, lifting, and pulling.  He reported 
that he could work all day, and not actually feel pain until 
the next day.  It was noted that he did not use crutches, or 
braces, although he did have arch supports in his shoes.

Examination of the lumbosacral spine revealed that the 
veteran had full flexion of the lumbosacral spine, bringing 
his fingertips to the floor within three inches.  Extension 
was to 20 degrees.  No scoliosis was noted.  The lumbar 
lordotic and cervical lordotic curves were found to be 
normal, as was the "thoracokyphotic" curve.  Leg lengths were 
noted to be equal.  The pelvis was level on standing.  
Lateral rotation was to 30 degrees, while lateral bending was 
also 30 degrees, bilaterally.  Static tension test was 
normal.  Straight leg raising was to 80 degrees without 
sciatic pain.  Fabere's test was normal.  Range of motion of 
the hip was found to be normal.  Flexion was zero to 120 
degrees; internal and external rotation was 20 degrees, 
bilaterally; and extension was zero to 30 degrees, 
bilaterally.  Heel and toe gait was normal.  The examiner 
noted that the February 1993 and January 1997 X-rays were 
reviewed, and revealed Grade 1 L5 on S1 spondylolisthesis.  
The examiner further commented that oblique X-rays taken in 
November 1997 showed no evidence of pars defect, but there 
was evidence of facet arthropathy, left greater than the 
right.  Based on the foregoing, the examiner's diagnostic 
impressions included L5-S1 facet arthropathy, and Grade 1 L5-
S1 spondylolisthesis.  Furthermore, the examiner also 
recommended that the veteran continue with his back and knee 
exercise program, as well as his job activities.  The 
examiner stated that the veteran might require work 
modification and work restriction in the future, but such was 
not recommended at the present time.  

In an August 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the 10 percent rating for lumbosacral 
strain.  The RO concluded that the findings and 
symptomatology shown by the November 1997 VA examination were 
consistent with an evaluation of 10 percent, and did not 
warrant a higher evaluation.

Later in August 1999, the RO sent correspondence to the 
veteran inviting him to present additional evidence and 
argument in support of his claim.  In a September 1999 
statement, the veteran reported that he had no new evidence 
to submit, and requested that his case be evaluated on the 
evidence of record.

In an October 1999 statement, the veteran's representative 
requested that the following information be considered when 
evaluating the veteran's case: 1) that the veteran took 800 
milligrams of Motrin to reduce the pain and discomfort in his 
low back, feet, and left knee; 2) that straight leg raising 
produced discomfort in the lower back; and 3) that VA X-rays 
showed a very significant problem at L5-S1 and that the 
examiner indicated the veteran would benefit from surgery.


Legal Criteria.  Diagnostic Code 5289 provides criteria for 
evaluating ankylosis of the lumbar spine.  Favorable 
ankylosis warrants a 20 percent rating, while unfavorable 
ankylosis warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.


Analysis.  There is no competent medical evidence that the 
veteran's chronic lumbosacral strain with spondylolisthesis 
is manifest by ankylosis.  Therefore, Diagnostic Code 5289 
does not apply in the instant case.

The Board also notes that there is no competent medical 
evidence that his lumbosacral strain has resulted in muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  Consequently, 
the veteran does not meet or nearly approximate the criteria 
necessary for an evaluation in excess of 10 percent under 
Diagnostic Code 5295.

The Board holds that the record reflects no more than slight 
limitation of motion of the veteran's lumbosacral spine.  The 
VA physician who examined the veteran in January 1997 stated 
that the veteran had "a very good range of back motion."  
When the veteran was examined a few day later in January 
1997, the chiropractic physician, while noting that the 
veteran experienced pain on range of motion testing, 
nevertheless reported flexion to be 90/90.  Extension, 
lateral flexion and rotation were somewhat limited.  VA 
examination in November 1997 revealed that the veteran had 
full flexion of the lumbosacral spine.  Even taking into 
account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board is of the opinion that the limitation of motion of the 
veteran's back can be classified as no more than slight.  
Accordingly, the Board concludes that the veteran does not 
more nearly approximates the criteria necessary for a 20 
percent rating under Diagnostic Code 5292.  Accordingly, the 
veteran does not satisfy the criteria for a rating in excess 
of 10 percent under Diagnostic Code 5292.

The Board also finds that the competent medical evidence does 
not show that the veteran meets or nearly approximates the 
criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 5293.  The veteran's statements 
indicate that he experiences recurring attacks on prolonged 
standing, sitting, etc.  VA examination in January 1997 
reflects that no abnormal radicular findings related to the 
back were identified.  Dr. Gillanders noted that all reflexes 
of the lower extremities were within normal limits except for 
diminished knee jerk on the left.  The veteran also 
experienced hypoesthesia of the left posterior upper thigh.  
Even though his back pain tends to result in slight 
limitation of motion, the veteran is still able to perform 
full flexion of the lumbosacral spine as noted on the 
November 1997 VA examination.  Additionally, the VA examiner 
noted that straight leg raising was to 80 degrees without 
sciatic pain.  In short, the evidence does not show that the 
veteran's back disorder results in moderate symptoms of 
intervertebral disc syndrome.  

As an additional matter, the Board notes that review of the 
record does not reveal that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  However, 
unlike his pes planus and left knee disorder, the veteran has 
asserted that his back disorder has caused him problems at 
work, and that he has even lost time from work because of his 
back disorder.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Initially, the Board notes that the evidence on file does not 
show, nor does the veteran allege, that he has been 
hospitalized because of his back disorder.  Furthermore, the 
November 1997 VA examiner opined that while the veteran might 
require work modification and work restriction in the future, 
such was not recommended at the present time.  It is noted 
that the November 1997 VA examiner had reviewed the veteran's 
claims folder, which included the veteran's assertions that 
his back was causing him trouble at work.  Therefore, the 
Board finds that the evidence does not show that the chronic 
lumbosacral strain with spondylolisthesis has resulted in 
marked interference with employment.  The Board also notes 
that there is no evidence that the pes planus or left knee 
disorder has resulted in frequent hospitalizations or marked 
interference with employment either.

For the reasons stated above, the Board concludes that the 
veteran is entitled to a disability rating of no more than a 
10 percent for his chronic lumbosacral strain with 
spondylolisthesis.

II.  Bilateral Foot Disorder

Background.  Service medical records reflect that the veteran 
was seen in July 1990 for complaints of pain while walking or 
wearing footwear.  Calluses were noted.  He received 
treatment in September 1991 for left foot pain of 2 days 
duration, with an assessment of bruised muscle.  In March 
1992, he was seen for right foot pain after marching, and was 
assessed as rule-out stress fracture.  He was again seen in 
April 1992 for right foot pain of 3 weeks duration.  Physical 
examination and X-rays revealed decreased range of motion, 
tenderness of the mid plantar fascia, and high arch.  Plantar 
fasciitis was the assessment and arch supports were 
prescribed.  On a periodic examination a few days later in 
April 1992, the veteran reported a history of "fallen arches 
in feet."  Examination resulted in a diagnosis of painful 
flat feet.

On VA examination in February 1993 it was noted that arch 
supports had improved the veteran's complaints, and since 
that time he had occasional mild problems but never any 
further progressive complaints.  On examination, his feet 
appeared grossly regular, with a slight flattening of the 
transverse arches, bilaterally, in the distal forefoot and 
slight flattening of the longitudinal arches.  The veteran 
was able to walk with a normal gait without evident 
deformity.  Diagnosis was mild pes planus.  

Service connection was granted for bilateral pes planus by an 
April 1993 rating decision.  A noncompensable rating was 
assigned, effective January 9, 1993.

The veteran's claim for an increased rating was received by 
the RO in November 1996.  At that time, he asserted that his 
feet, among other things, had become worse since he was last 
rated in 1993.  He reported that his feet hurt the worst in 
the morning.  Further, he reported that it was a constant 
pain, and that the pain would be worse if he was on his feet 
for more than 3 hours.  He also stated that he sometimes felt 
pain in his toes, and that it would shoot up his leg.

The veteran underwent a VA examination in January 1997.  At 
that time, the examiner noted, in part, that during active 
service the veteran had gradually developed some discomfort 
in his feet which was felt to be secondary to very mild pes 
planus.  With arch supports, the veteran was able to get 
along very well.  Further, the examiner stated that, 
basically, the veteran's real problem was referable to his 
back.  On examination, the examiner noted that the veteran 
walked and moved about in an entirely normal manner.  The 
examiner further noted that the veteran did not use a cane, 
crutch, or any other type of support.  No other pertinent 
findings were made regarding the veteran's pes planus at this 
VA examination.

As noted above, a chiropractic physician evaluated the 
veteran in January 1997 for complaints of low back pain, foot 
pain, and left knee pain.  It was noted that the veteran took 
Motrin on an as needed basis to reduce the pain and 
discomfort in his low back, feet, and left knee.  It was also 
noted that X-rays had been supplied by the VA, including 
views of his feet.  Regarding the veteran's feet, the 
examiner stated that his impression was that there appeared 
to be fallen arches.  Diagnoses included plantar myofascitis 
caused by fallen arches.

In a February 1997 statement, the veteran contended that the 
January 1997 VA examination was inadequate.  Regarding the 
pes planus, the veteran asserted that the examiner just 
glanced at his feet, did not take an X-ray, and told him 
nothing was wrong with the feet.  

Private medical records were also obtained from a Dr. 
Aaronson, which covered a period from February to March 1997.  
These records show that the veteran sought treatment for pain 
in his arches and heels, bilaterally, primarily in the 
morning.  Examination in February 1997 revealed normal 
turgor, tone, temperature, and pedal hair growth bilaterally 
consistent with normal neurovascular status.  The veteran had 
normal range of motion and muscle strength in both feet.  
Muscle testing and neurologic testing were normal.  
Evaluation of the feet revealed a rather significant 
metatarsus adductus/cavus foot bilaterally with a prominent 
5th metatarsal styloid process and a rather high rigid arch 
bilaterally.  There was no redness, swelling or increase in 
temperature of either foot.  Gait and musculoskeletal 
evaluation revealed a 3 degree inverted resting calcaneal 
stance position bilaterally with a normal to high arch 
bilaterally.  The veteran exhibited slight hyperpronation, 
although there was no abductory twist.  X-ray evaluation 
revealed a rather significant metatarsus adductus deformity 
bilaterally.  This examination resulted in the following 
assessment:  plantar fasciitis that is chronic and secondary 
to cavus foot.  Dr. Aaronson noted that the veteran's pes 
cavus was a congenital problem that had become more 
symptomatic with age.  As a result, Dr. Aaronson prescribed 
orthotics for the veteran's feet.  Dr.  Aaronson stated that 
he did not feel that the condition warranted any level of 
disability or other treatment besides orthotics.  In March 
1997, it was noted that the veteran reported a 50 percent 
improvement in pain with the orthotics.

In a May 1997 rating decision, the RO confirmed and continued 
the noncompensable disability rating for the veteran's 
bilateral pes planus.  The RO noted that this evaluation was 
granted whenever there were mild symptoms relieved by built-
up shoe or arch support.  

The veteran appealed the May 1997 rating decision to the 
Board.  In his July 1997 Substantive Appeal, the veteran 
reiterated his contention that the January 1997 VA 
examination was inadequate.  Regarding his pes planus, he 
contended that the disorder had worsened to the point that he 
had constant pain.  He described the pain as moderate to 
severe.  He also contended that Dr. Aaronson had referred him 
for possible surgery on his bilateral pes planus.  In support 
of this contention, the veteran submitted copies of June 1997 
prescription forms from Dr. Aaronson.  These prescriptions 
forms referred the veteran for orthotics.  As part of this 
referral, Dr. Aaronson directed the Pacific Coast Hospital to 
consider the veteran for pes cavus evaluation, as well as 
surgery versus orthotics.

As noted above, the veteran underwent a new VA examination in 
November 1997.  Among other things, the examiner noted that 
the veteran's claims folder and been reviewed, and summarized 
the contents thereof.  At this examination, the veteran 
complained, in part, that his feet hurt in the morning.  He 
reported that he had constant pain if he was on his feet for 
more than 3 hours.  Further, he felt pain in his toes, and 
reported that this pain radiated up his leg.  

Examination of the feet revealed, on standing, that the 
veteran had heel varus with mild cavus deformity of both 
feet.  The right foot, great toe, second, third, and fourth 
toes were found to have full range of motion with 
metatarsophalangeal joints zero to 6 degrees of flexion of 
the great toe.  The distal interphalangeal (DIP) proximal 
interphalangeal (PIP) joints had range of motion of zero to 
80 degrees without pain at toes 2 through 4 of the right and 
left foot.  The examiner found there to be good strength in 
"flexion-extension against gravity," which was "being 
judged to be normal in flexion of all toes of the right and 
left foot."  The examiner found no painful joint motion of 
either foot.  Also, there was no swelling, edema, or 
inflammation noted.  Gait was found to be normal with 
walking.  There was no unusual shoe pattern.  Moreover, there 
were no skin or vascular changes.  Dorsalis pedis and 
posterior tibial pulses were noted to be 2+ equal bilaterally 
with good capillary filling.  There were no hammertoes or 
claw-toe deformities.  However, the Achilles tendon showed a 
mild varus angulation which was not correctable by 
manipulation.  There was no evidence of hallux valgus.  As an 
additional matter, the VA examiner commented that X-rays of 
the feet from Dr. Aaronson's office did not show any 
abnormalities.  Based on the foregoing, the examiner's 
diagnoses included pes cavus.  The examiner also recommended 
that the veteran continue with his arch supports.  

In an August 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the noncompensable disability rating 
for the veteran's bilateral pes planus.  Later in August 
1999, the RO sent correspondence to the veteran inviting him 
to present additional evidence and argument in support of his 
claim.  In a September 1999 statement, the veteran reported 
that he had no new evidence to submit, and requested that his 
case be evaluated on the evidence of record.

In an October 1999 statement, the veteran's representative 
requested that the following information be considered when 
evaluating the veteran's case: 1) that the veteran took 800 
milligrams of Motrin to reduce the pain and discomfort in his 
low back, feet, and left knee; 2) that the veteran complained 
of severe sharp shooting pain in the arches and heels 
bilaterally; and 3) that the veteran had been referred for a 
medical evaluation of possible surgery to alleviate the pain 
and deformity of his feet.

Legal Criteria.  Although the veteran was initially granted 
service connection for bilateral pes planus (flatfeet), the 
most recent medical evidence shows that the veteran has 
bilateral pes cavus.  Pes cavus is an exaggeration of the 
normal arch of the foot.  STEDMAN'S MEDICAL DICTIONARY 1336, 
1760 (26th ed. 1995).  In short, pes cavus appears to be the 
exact opposite of flat feet.  Thus, it appears that the 
veteran's bilateral foot disability may have been 
misdiagnosed.  Accordingly, the Board will evaluate the 
bilateral foot disorder with consideration of all potentially 
applicable criteria set forth in the VA Schedule for Rating 
Disabilities of the feet as found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284 (1999).

As an initial matter, the Board notes that there is no 
medical evidence to support a finding that the veteran's 
bilateral foot disorder is manifest by bilateral weak feet, 
which are characterized by atrophy of the musculature, 
disturbed circulation and weakness (Diagnostic Code 5277) 
under Diagnostic Code 5277.  Further, there is no medical 
evidence that his bilateral foot disorder is manifest by 
anterior metatarsalgia (Morton's disease) (Diagnostic Code 
5279), hallux valgus (Diagnostic Code 5280), hallux rigidus 
(Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or 
malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283).  38 C.F.R. § 4.71a.  Accordingly, 
these Diagnostic Codes are not for application in the instant 
case.

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensably disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating.

Diagnostic Code 5278 provides criteria for claw foot (pes 
cavus), acquired.  Under this Code, a zero percent disability 
rating is assigned for slight pes cavus.  A 10 percent 
disability rating is warranted for unilateral or bilateral 
pes cavus with great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads.  If all toes are tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads, 
bilaterally, a 30 percent rating is warranted.  A 50 percent 
rating is warranted for marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity, bilaterally.

Under Diagnostic Code 5284, a moderate injury of the foot 
warrants a 10 percent evaluation; a moderately severe injury 
to the foot warrants a 20 percent evaluation; and a severe 
injury to the foot warrants a 30 percent evaluation.

If there is actual loss of use of the foot, a 40 percent 
evaluation is provided.  38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a compensable disability rating for his 
bilateral foot disorder.

The Board notes that the most recent medical evidence shows 
that the veteran's bilateral foot disorder is manifest by pes 
cavus, as opposed to pes planus.  Even if it were not, the 
veteran does not meet or nearly approximate the criteria 
necessary for a compensable disability rating under 
Diagnostic Code 5276.  There is no evidence that the 
veteran's pes planus is manifest by a weight-bearing line 
over or medial to the great toe.  While the November 1997 VA 
examiner did find that the Achilles tendon showed a mild 
varus angulation which was not correctable by manipulation, 
he did not find inward bowing of the tendo achillis.  
Moreover, the Board notes that the evidence does show that 
the veteran has experienced some relief of his pes planus 
symptomatology by use of orthotics.  For example, the private 
medical records from Dr. Aaronson note that the veteran 
reported in March 1997 that he experienced 50 percent 
improvement with the orthotics.  Although the veteran was 
apparently referred for consideration of possible surgery of 
his bilateral foot disorder, there is no evidence that 
surgery was actually conducted.  In fact, at the November 
1997 VA examination, the examiner's only recommendation was 
that the veteran continue to use arch supports.  The Board 
acknowledges that the veteran still complains of bilateral 
foot pain, especially after standing for more than 3 hours.  
However, the November 1997 VA examiner found no painful joint 
motion of either foot on examination.  Therefore, the Board 
concludes that the veteran does not meet or nearly 
approximate the criteria for a compensable disability rating 
under Diagnostic Code 5276.

The Board notes that Diagnostic Code 5278 specifically 
provides for evaluation of "acquired" pes cavus.  The 
private medical records from Dr. Aaronson shows that the 
veteran's pes cavus is a congenital condition.  Therefore, it 
appears that Diagnostic Code 5278 does not apply in the 
instant case.  Even if the veteran's pes cavus were an 
acquired disability, the veteran still does not meet or 
nearly approximate the criteria for a compensable disability 
rating under Diagnostic Code 5278 as the medical evidence 
shows that his pes cavus is productive or no more than slight 
impairment.  The November 1997 VA examiner found the veteran 
to only have a mild cavus deformity.  (Emphasis added).  
There is also no evidence that the pes cavus has resulted in 
the great toe dorsiflexed, some limitation of dorsiflexion at 
the ankle, and definite tenderness under the metatarsal 
heads.  In fact, the November 1997 VA examiner found great 
toe, second, third, and fourth toes of the right foot to have 
full range of motion with metatarsophalangeal joints zero to 
6 degrees of flexion of the great toe.  Additionally, the DIP 
and PIP joints had range of motion of zero to 80 degrees 
without pain at toes 2 through 4 of the right and left foot, 
and the examiner found there to be good strength in 
"flexion-extension against gravity," which was "being 
judged to be normal in flexion of all toes of the right and 
left foot."  Also, the examiner found no painful joint 
motion of either foot; no swelling, edema, or inflammation; 
and no skin or vascular changes.

Similarly, the Board finds that the veteran's bilateral foot 
disorder is not manifest by moderate impairment of either 
foot.  As stated above, the November 1997 VA examiner found 
no painful joint motion of either foot; no swelling, edema, 
or inflammation; and no skin or vascular changes.  Further, 
the veteran was found to have full range of motion of the 
toes and normal gait with walking.  Therefore, the Board 
finds that the veteran does not meet or nearly approximate 
the criteria necessary for a compensable disability rating 
under Diagnostic Code 5284.

For the reasons stated above, the Board concludes that the 
veteran does not meet or nearly approximate the criteria 
necessary for a compensable disability rating.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for a compensable disability rating.  As the preponderance of 
the evidence is against the claim, the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a compensable disability rating for the veteran's 
bilateral foot disorder.  These regulations are applicable in 
the instant case because the veteran has reported that his 
bilateral foot disorder is manifest by pain and resulting 
functional impairment.  Despite these subjective complaints, 
the record does not contain evidence by which it can be 
factually ascertained that there is any functional impairment 
attributable to the bilateral foot disorder which would 
warrant a compensable disability rating in the instant case.  

III.  Left Knee

Background.  Service medical records reflect that the veteran 
was seen in November 1989 for complaints of left knee pain of 
one day duration.  He had twisted his knee during training 
while going to the prone position.  Patellar femoral pain 
syndrome was the assessment.  He was again seen in February 
1990 for complaints of left knee pain of one week duration.  
Examination revealed pain around the knee cap.  The 
assessment was "RPPS" (retropatellar pain syndrome).  On a 
periodic examination in April 1992 the veteran reported a 
history of left knee problems and examination resulted in a 
diagnosis of pain, swelling, knee.

On VA medical examination in February 1993 the veteran 
reported falling in 1989, twisting his left knee, and, since 
that time, having occasional slight pain in the left knee 
with prolonged sitting or walking.  He had no recent 
swelling, and had never had any locking or instability.  
Also, he had no right knee complaints.  Physical examination 
showed full range of motion of the knees, with no swelling or 
deformity.  Moreover, there was no instability, crepitus, or 
locking.  Diagnosis was history of ligamentous strain left 
knee, improved.  

Service connection was granted for a left knee disorder by an 
April 1993 rating decision.  A noncompensable disability 
rating was assigned, effective January 9, 1993.  

The veteran's claim for an increased rating was received by 
the RO in November 1996.  At that time, he asserted that both 
of his knees, among other things, had become worse since he 
was last rated in 1993.  He reported that he had constant 
pain "right on the knee caps."  Moreover, he reported that 
when he was lifting or bending at work he felt a sharp pain 
behind his knees.  He stated that the pain was worse on his 
left knee, and that he felt constant pain on walking or 
standing.

Examination of the left knee in January 1997 showed that the 
knee was of normal appearance.  The examiner found that there 
was no crepitation on motion, and that the veteran was stable 
in all directions.  Rotation test was not painful.  Further, 
the examiner found no current swelling or increased heat 
about the left knee.  The examiner stated that the basic 
diagnosis of the left knee was essentially normal.  X-rays of 
the knee showed no knee joint abnormality.  The examiner 
commented that the X-rays of the left knee were essentially 
normal.  The examiner opined that the veteran did not need 
any particular treatment in regard to his left knee.

As noted above, a private chiropractic physician examined the 
veteran in January 1997 for complaints of pain of the back, 
feet, and left knee.  It was noted that the veteran took 
Motrin on an as needed basis to reduce the pain and 
discomfort in his low back, feet, and left knee.  It was also 
noted that X-rays had been supplied by the VA, including 
views of the left knee.  The examiner noted that orthopedic 
and neurological testing was performed on the left knee.  
Valgus stress test of the left knee produced medial knee pain 
just inferior to the medial tibial plateau.  Additionally, 
there was localized tenderness to the insertion of the soleus 
muscle on the left leg.  On review of the X-rays, the 
examiner commented that the views of the left knee were 
within normal limits and unremarkable.

In a February 1997 statement, the veteran contended that the 
January 1997 VA examination was inadequate.  

As noted above, private medical records are on file from a 
Dr. Aaronson which covers the period from February to March 
1997.  However, these records made no pertinent findings 
regarding the veteran's left knee.

In a May 1997 rating decision, the RO confirmed and continued 
the noncompensable disability rating for the veteran's left 
knee.  

The veteran appealed the May 1997 rating decision to the 
Board.  In his July 1997 Substantive Appeal, the veteran 
reiterated his contention that the January 1997 VA 
examination was inadequate.  He also asserted that his back 
disorder had caused misalignment of his hips, which resulted 
in more pressure being shifted to his left side, which 
worsened his left knee.

As mentioned above, the veteran underwent a new VA medical 
examination in November 1997.  Among other things, the 
examiner noted that the veteran's claims folder and been 
reviewed, and summarized the contents thereof.  On 
examination of the left knee, range of motion was found to be 
from zero to 140 degrees.  The examiner noted that the 
veteran had tenderness to patellofemoral crepitation with 
range of motion, with crepitation noted between the arc of 
flexion at 50 degrees to full extension.  The medial and 
lateral collateral ligaments were found to be intact to varus 
and valgus testing with the knee at zero to 30 degrees knee 
flexion.  Additionally, the anterior and posterior drawer 
signs were found to be normal at 30 degrees flexion.  
Lachman's test was normal.  The medial and lateral menisci 
were not tender to palpation.  Further, the McMurray's sign 
was normal for the left knee.  As an additional matter, the 
examiner reviewed X-rays of the left knee from February 1993 
and January 1997, and commented that these X-rays showed the 
knee to be normal with no evidence of arthritis.  The joint 
space was well maintained.  No bony lesions were noted.

Based on the foregoing, the examiner's diagnoses included 
chondromalacia patella left knee.  Furthermore, the examiner 
also recommended that the veteran continue with his back and 
knee exercise program, as well as his job activities.  The 
examiner stated that the veteran might require work 
modification and work restriction in the future, but such was 
not recommended at the present time.  

In an August 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the noncompensable disability rating 
for the veteran's left knee disorder.  Later in August 1999, 
the RO sent correspondence to the veteran inviting him to 
present additional evidence and argument in support of his 
claim.  In a September 1999 statement, the veteran reported 
that he had no new evidence to submit, and requested that his 
case be evaluated on the evidence of record.

In an October 1999 statement, the veteran's representative 
requested that the following information be considered when 
evaluating the veteran's case: 1) that the veteran took 800 
milligrams of Motrin to reduce the pain and discomfort in his 
low back, feet, and left knee; and 2) that the veteran had 
been diagnosed with chondromalacia patella left knee.

Legal Criteria.  The criteria for disabilities of the knee 
and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
to 5263 (1999).  The RO has rated the veteran's knee 
disability under Diagnostic Code 5257.  Under this diagnostic 
code, slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As noted above, the VA schedule of ratings provides other 
diagnostic codes for disabilities of the knee and leg.  
Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1999).

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263.

If the Board finds that the veteran's knee disability is more 
appropriately rated under a diagnostic code other than 
Diagnostic Code 5257, the change in the Diagnostic Code must 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOGCPREC9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Consequently, the Board will consider whether 
Diagnostic Code 5003 can also be applied in evaluating the 
severity of the veteran's service-connected left knee 
disorder.

Analysis.  The Board notes that the required manifestations 
for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of the left knee, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum have not been 
demonstrated.  Accordingly, these provisions are not for 
application in the instant case.  Furthermore, the November 
1997 VA examiner stated, on review of the veteran's X-rays, 
that no arthritis was present in the left knee.  Therefore, 
the provisions of Diagnostic Codes 5003 and 5010 are not for 
application either.

The Board notes that the January 1997 VA examination 
determined that the veteran's knee was essentially normal.  
However, the veteran has contended that this examination was 
inadequate.  Further, the private examination of his knee 
stated that Valgus stress test produced medial knee pain just 
inferior to the medial tibial plateau.  Additionally, there 
was localized tenderness to the insertion of the soleus 
muscle on the left leg.  Moreover, the November 1997 VA 
examiner found the veteran to have tenderness to 
patellofemoral compression, with patellofemoral crepitation 
noted between the arc of flexion at 50 degrees to full 
extension.  Crepitation is specifically listed under 
38 C.F.R. § 4.59 as one of the factors to be taken into 
consideration when evaluating musculoskeletal disabilities.

The Board acknowledges that there is no specific medical 
finding of recurrent subluxation or instability of the left 
knee.  Nevertheless, taking into account the provisions of 
38 C.F.R. § 4.40 and 4.45 for the veteran's complaints of 
knee pain, as well as 38 C.F.R. § 4.59 for the finding of 
crepitation, and resolving reasonable doubt in favor of the 
veteran, the Board finds that the veteran's left knee 
disorder does result in slight impairment.  See also 
38 C.F.R. §§ 3.102, 4.3, 4.7.  Accordingly, the veteran is 
entitled to a compensable rating of 10 percent under 
Diagnostic Code 5257.  Since the benefit of the doubt 
provisions were necessary to entitle the veteran for the next 
higher rating of 10 percent, it is axiomatic that he does not 
satisfy the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5257.

As an additional matter, the Board notes that nothing in the 
evidence on file shows that the veteran's left knee disorder 
has resulted in flexion being limited to 45 degrees or less, 
nor extension limited to 5 degrees or more.  In fact, the 
veteran was found to have full range of motion of the left 
knee at the November 1997 VA examination, although 
crepitation was noted at 50 degrees of flexion.  Accordingly, 
the veteran is not entitled to a disability rating in excess 
of 10 percent under either Diagnostic Codes 5260 or 5261.

For the reasons stated above, the Board concludes that the 
veteran is entitled to a disability rating of no more than 10 
percent for his left knee disorder.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for chronic lumbosacral strain with spondylolisthesis is 
denied.

Entitlement to a compensable disability rating for a 
bilateral foot disorder is denied.

Entitlement to a disability rating of 10 percent for a left 
knee disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

